Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	
Status of Application
This office action is in response to the PTAB decision dated on 12/02/20. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the PTAB decision dated 12/02/20, the board has reversed the examiner’s rejection under 35 U.S.C. 101 and 103. Please the board’s response for details. 
Additional references to consider as well:
Reference Chien; Steve et al. (US 2008/0243812), A method for static ranking of web documents is disclosed.  Search engines are typically configured such that search results having a higher PageRank.RTM.score are listed first.  A modified scoring technique is provided whereby the score includes a reset vector that is biased toward web pages linked to blogs.  This requires identifying web pages as either blogs or non-blogs.  


Reference Kang; Min Soo (US 2011/0238495), this invention relates to a keyword-advertisement method using meta-information related to digital contents such as multimedia contents and a system thereof. The present invention discloses a method and a system for executing a keyword-advertisement by using meta-information such as tags included in multimedia contents such as a moving picture, an image, a sound and so on. According to the invention, producers, providers, and distributors of multimedia contents are able to make a profit from an advertisement through a service for multimedia contents including keyword-advertisement contents. A user is able to use the multimedia contents free of charge or at a low cost. In addition, convenient web-surfing to correspondent contents is enabled for a user through informative keyword-advertisement contents related to the currently-used multimedia contents and allows the user to acquire additional information. An advertiser enables a targeted advertisement for the users who listen to or watch the multimedia contents so that the advertiser may induce more traffic to the target website/webpage or other target advertisement contents. This invention can be utilized in a wired/wireless online advertisement industry, a multimedia contents industry, an information communication service industry, a visual industry such as a film, image, or music industry and so on. 
	In [0065]: The program further includes recording a time of receiving at least one keyword advertisement content, monitoring if a click for the keyword advertisement content is generated by a preset time, and when click generation information of the keyword advertisement content has not been obtained by the preset time, making a request of additional keyword advertisement content to a server that has been transmitted the keyword advertisement content.
	In [0544]: The keyword advertisement content providing system 3000 records a transmission time of at least one keyword advertisement content transmitted to the outside server and monitors click generation of the keyword advertisement content up to a preset time. However, the prior art does not show the claim limitations discussed above.

Foreign Reference JESSOP N et al. (WO 2008/075052), The method involves accessing a survey computer by a surveying party and selecting survey data comprising questions as question data and valid answers as answer data. The question data is provided from the computer to each respondent, and corresponding response data is received from the respondent at the computer via mobile telephone communication networks. Parts of the question data are selectively provided by the computer based on the response data. The results of a survey i.e. wireless application protocol (WAP) survey, is communicated from the computer to the party. However, the prior art does not show the claim limitations discussed above.

NPL Reference 
Abitbol, Alan; Sternadori, Miglena M. Consumer location and ad type preferences as predictors of attitude toward femvertising. Journal of Social Marketing; Bingley Vol. 10, Iss. 2, (2020): 179-195.  DOI: 10.1108/JSOCM-06-2019-0085. 
An online survey of US-based respondents over 18 years of age was administered by Qualtrics Panels from February 7 to February 15, 2018. The final sample included 418 respondents. This purpose of this study was to investigate how consumers’ degree of rurality and preference for specific ad types are associated with their attitude toward femvertising (pro-female advertising). However, the prior art does not show the claim limitations discussed above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in the claims above, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624